Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20200377278A1 hereinafter referred to as Orsini in view of US Patent Publication US20070000484A1 hereinafter referred to as Magill. Orsini discloses a container 260 for housing a consumer product 202, comprising: a body 260 having an outer surface; and a material 262 coupled to the outer surface. However does not disclose a cooling material coupled to the outer surface. 
Magill teaches a contain 102 for housing a consumer product 106, a cooling material 104 coupled to the outer surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Orsini to include a cooling material as taught by Magill for the purpose of regulating the temperature of the consumer product and keeping the consumer product cool. Such a modification would yield expected results. 
Re Claim 2 
Orsini as modified by Magill above discloses, 
wherein the body has a cuboid shape (see fig. 4A).
Re Claim 3 
Orsini as modified by Magill above discloses, 
wherein the body is fabricated from cardboard (paragraph 0062).
Re Claim 4
Orsini as modified by Magill above discloses, 
wherein the cooling material comprises a phase-change material.
Re Claim 6
Orsini as modified by Magill above discloses, 
wherein the cooling material is coupled to a medium, and the medium is coupled to the outer surface of the body.
Re Claim 7
Orsini as modified by Magill above discloses, 
wherein the medium comprises paper or fabric.
Re Claim 8
Orsini as modified by Magill above discloses, 
a packaged consumer product, comprising: a container, comprising: a body having an outer surface; and a cooling material coupled to the outer surface; and a consumer product disposed in the container.
Re Claim 9
Orsini as modified by Magill above discloses, 
wherein the consumer product comprises the cooling material. 
Re Claim 10 
Orsini as modified by Magill above discloses, 
wherein the body is fabricated from cardboard.
Re Claim 11 
Orsini as modified by Magill above discloses, 
wherein the cooling material comprises a phase-change material.
Re Claim 13
Orsini as modified by Magill above discloses, 
wherein the cooling material is coupled to a medium, and the medium is coupled to the outer surface of the body.
Re Claim 14
Orsini as modified by Magill above discloses, 
wherein the medium comprises paper or fabric.
Re Claim 15
Orsini as modified by Magill above discloses, 
wherein the consumer product is a bedding product 202.
Re Claim 16
Orsini as modified by Magill above discloses, 
wherein the consumer product Is a pillow 202.
Re Claim 19
Orsini as modified by Magill above discloses, 
wherein the body has a cuboid shape.
Re Claim 20
Orsini as modified by Magill above discloses, 
wherein the container comprises a packaging for the consumer product.
Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of US Patent Publication US20190086158A1 hereinafter referred to as Hirschfeld. Orsini discloses a container 260 for housing a consumer product 202, comprising: a body 260 having an outer surface; and a material 262 coupled to the outer surface. However does not disclose a cooling material coupled to the outer surface. 
Hirschfeld teaches a contain 3 with a component 2, a cooling material 4 coupled to the outer surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Orsini to include a cooling material as taught by Hirschfeld for the purpose of regulating the temperature of the consumer product and keeping the consumer product cool. Such a modification would yield expected results. 
Re Claim 2 
Orsini as modified by Hirschfeld above discloses, 
wherein the body has a cuboid shape (see fig. 4A).
Re Claim 3 
Orsini as modified by Hirschfeld above discloses, 
wherein the body is fabricated from cardboard (paragraph 0062).
Re Claim 4
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material comprises a phase-change material.
Re Claim 5
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material further comprises copper.
Re Claim 6
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material is coupled to a medium, and the medium is coupled to the outer surface of the body.
Re Claim 7
Orsini as modified by Hirschfeld above discloses, 
wherein the medium comprises paper or fabric.
Re Claim 8
Orsini as modified by Hirschfeld above discloses, 
a packaged consumer product, comprising: a container, comprising: a body having an outer surface; and a cooling material coupled to the outer surface; and a consumer product disposed in the container.
Re Claim 9
Orsini as modified by Hirschfeld above discloses, 
wherein the consumer product comprises the cooling material. 
Re Claim 10 
Orsini as modified by Hirschfeld above discloses, 
wherein the body is fabricated from cardboard.
Re Claim 11 
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material comprises a phase-change material.
Re Claim 12
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material further comprises copper.
Re Claim 13
Orsini as modified by Hirschfeld above discloses, 
wherein the cooling material is coupled to a medium, and the medium is coupled to the outer surface of the body.
Re Claim 14
Orsini as modified by Hirschfeld above discloses, 
wherein the medium comprises paper or fabric.
Re Claim 15
Orsini as modified by Hirschfeld above discloses, 
wherein the consumer product is a bedding product 202.
Re Claim 16
Orsini as modified by Hirschfeld above discloses, 
wherein the consumer product Is a pillow 202.
Re Claim 19
Orsini as modified by Hirschfeld above discloses, 
wherein the body has a cuboid shape.
Re Claim 20
Orsini as modified by Hirschfeld above discloses, 
wherein the container comprises a packaging for the consumer product.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Magill further in view of US Patent Publication US20050150049A1 hereinafter referred to as Schmidt. Orsini, as modified, discloses the claimed apparatus however does not disclose wherein the pillow comprises a bulk layer and a cooling material layer. 
Schmidt teaches a pillow 101 wherein the pillow comprises a bulk layer 111 and cooling materiel layer 113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pillow of Orsini, as modified, to be a temperature regulating pillow as taught by Schmidt. Such a modification would improve the pillow of Orsini, as modified, by providing improve comfort and heat prevention when sleeping. Such a modification would not yield expected results. 
Re-Claim 18 
	Orsini, as modified, discloses the claimed invention except for wherein the cooling material layer is fabricated from the same material as the cooling material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the cooling material layer and cooling material to be the same material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The art discloses a plurality of materials that can be used as a cooling material having phase change properties. Utilizing the same phase change material for the cooling material and cooling material layer would have been obvious. 

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Hirschfeld further in view of Schmidt. Orsini, as modified, discloses the claimed apparatus however does not disclose wherein the pillow comprises a bulk layer and a cooling material layer. 
Schmidt teaches a pillow 101 wherein the pillow comprises a bulk layer 111 and cooling materiel layer 113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pillow of Orsini, as modified, to be a temperature regulating pillow as taught by Schmidt. Such a modification would improve the pillow of Orsini, as modified, by providing improve comfort and heat prevention when sleeping. Such a modification would not yield expected results. 
Re-Claim 18 
	Orsini, as modified, discloses the claimed invention except for wherein the cooling material layer is fabricated from the same material as the cooling material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the cooling material layer and cooling material to be the same material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The art discloses a plurality of materials that can be used as a cooling material having phase change properties. Utilizing the same phase change material for the cooling material and cooling material layer would have been obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673